Citation Nr: 0202071	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  97-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to retroactive payment of VA clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. 
§ 3.810.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1944 to December 
1947.

This appeal originally arose from an October 1996 
determination of the Providence, Rhode Island RO denying 
payment of VA clothing allowance benefits for a left knee 
disability prior to August 1993.  Subsequently in October 
1996, the veteran's claim was transferred to the Boston, 
Massachusetts RO.  By decision of August 1999, the Board of 
Veterans' Appeals (Board) affirmed the October 1996 denial of 
retroactive payment of VA clothing allowance benefits.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

This matter is currently before the Board pursuant to a July 
2001 Order of the Court wherein the August 1999 Board 
decision on appeal to the Court was vacated, and the case was 
remanded to the Board for readjudication of the potential 
applicability to this case of the Veterans Claim Assistance 
Act of 2000 (VCAA) (enacted on 9 November 2000 and codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107) (West Supp. 
2001).  To implement the provisions of the VCAA, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 (29 
August 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


FINDINGS OF FACT

1.  The record contains no statement or communication from 
the veteran or his representative prior to February 1994 
which constitutes a claim for or indicates an intent to apply 
for a VA clothing allowance pursuant to the provisions of 
38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 due to a brace 
prescribed for his service-connected left knee disorder that 
tended to wear out or tear his clothing, or which identifies 
a VA clothing allowance pursuant to the provisions of 
38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 as a benefit sought.

2.  The veteran's original claim for a VA clothing allowance 
pursuant to the provisions of 38 U.S.C.A. § 1162 and 
38 C.F.R. § 3.810 was received in February 1994.

3.  The veteran's claim for payment of an annual clothing 
allowance prior to August 1993 with regard to a service-
connected left knee disability was received in January 1996.


CONCLUSION OF LAW

Under governing law, the effective date of payment of VA 
clothing allowance benefits pursuant to the provisions of 
38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 based on claims 
submitted in February 1994 and January 1996 is no earlier 
than August 1, 1993.  38 U.S.C.A. §§ 1162, 5101(a) (West 
1991); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.810 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In January 1948, the RO received the veteran's original claim 
for service connection for a knee disability.

By rating action of March 1948, the RO granted service 
connection for internal derangement of the left knee, and a 
20 percent rating was assigned from December 1947.

Of record is VA Form 10-2827, Application for Out-Patient 
Treatment, signed by the veteran and dated in September 1954.  
Nothing on the form indicates that the veteran wore a 
prosthetic or orthopedic appliance for his service-connected 
left knee disorder that tended to wear out or tear his 
clothing, or an intent to apply for clothing allowance 
benefits.

In a December 1962 statement, J. A. Arminio, M.D., stated 
that the veteran wore a left knee brace that prevented 
dislocation of the knee joint.  Nothing in the statement 
indicates that the veteran's knee brace tended to wear out or 
tear his clothing, or an intent to apply for VA clothing 
allowance benefits.

In a December 1962 statement to the RO, the veteran's 
representative at the time requested an increased disability 
rating for his service-connected left knee disorder on the 
basis of Dr. Arminio's medical statement.  Nothing in the 
statement indicates that the veteran's knee brace tended to 
wear out or tear his clothing, or an intent to apply for VA 
clothing allowance benefits.

On VA orthopedic examination of January 1963, the veteran's 
complaints included stiffness, pain, swelling, and 
dislocation of the left knee, and inability to wear his knee 
brace all the time because he developed blisters on the skin.  
Nothing in the examination report - specifically, the 
veteran's complaints or the examiner's report of the 
veteran's medical history and current medical findings and 
diagnosis - indicates that the veteran's knee brace tended to 
wear out or tear his clothing, or an intent to apply for VA 
clothing allowance benefits.

By rating action of February 1963, the percentage disability 
rating of the veteran's left knee disability was increased 
from 20 percent to 30 percent, effective December 1962.

Nothing in a December 1967 VA orthopedic examination report - 
specifically, the veteran's complaints or the examiner's 
report of the veteran's medical history and current medical 
findings and diagnosis - indicates that the left knee brace 
tended to wear out or tear his clothing, or an intent to 
apply for VA clothing allowance benefits.

In a statement of February 1979 to the RO, the veteran 
requested an increased disability rating for his service-
connected left knee disorder based on specific complaints of 
knee stiffness and dislocation.  Nothing in the statement 
indicates that his knee brace tended to wear out or tear his 
clothing, or an intent to apply for VA clothing allowance 
benefits.

In a May 1979 statement, T. F. Bliss, M.D., recommended that 
the veteran wear a certain type of knee brace that might 
allow him to function without surgery.  Nothing in the 
statement indicates that any knee brace tended to wear out or 
tear the veteran's clothing, or an intent to apply for VA 
clothing allowance benefits.

By rating action of May 1979, the RO confirmed and continued 
the 30 percent disability rating assigned for the veteran's 
left knee disability.

In a statement of July 1991 to the RO, the veteran requested 
an increased disability rating for his service-connected left 
knee disorder.  He referred to his knee brace as aggravating 
the knee disorder.  Nothing in the statement indicates that 
the knee brace tended to wear out or tear his clothing, or an 
intent to apply for VA clothing allowance benefits.

Several VA outpatient records dated from July to October 1991 
variously note that the veteran wore a brace for his left 
knee.  Nothing therein indicates that the knee brace tended 
to wear out or tear his clothing, or an intent to apply for 
VA clothing allowance benefits.

In a statement which was received by the RO in November 1991, 
the veteran provided additional information about the nature 
of his claim for an increased rating for his left knee 
disorder, and how his knee brace aggravated the disorder.  
Nothing in the statement indicates that the knee brace tended 
to wear out or tear his clothing, or an intent to apply for 
VA clothing allowance benefits.

By rating action of December 1991, the RO confirmed and 
continued the 30 percent disability rating assigned for the 
veteran's left knee disability.

In February 1994, the RO received VA Form 21-8678, 
Application for Annual Clothing Allowance (Under 38 U.S.C. 
362), the veteran's formal application for this benefit as a 
result of wearing a brace on his left knee.  The form was 
signed by the veteran and dated in January 1994.

In January 1996, the RO received the veteran's claim for 
payment of VA clothing allowance benefits for his service-
connected left knee disorder prior to August 1993.  He stated 
that his left knee disability had caused him to wear out 
several pairs of trousers per year since 1947.

In an October 1996 statement in support of his application 
for retroactive payment of VA clothing allowance benefits, 
the veteran stated that he was not informed of his right to a 
VA clothing allowance at the time of separation from service 
in 1947.

In his October 1996 Notice of Disagreement, the veteran 
stated that he was not advised of his eligibility for a VA 
clothing allowance at the time of discharge from service, and 
that he only realized his eligibility for this benefit in 
1993.

The December 1996 Statement of the Case indicates that the RO 
received the veteran's original claim for VA clothing 
allowance benefits in February 1994, and that in June 1994 
the Boston VA outpatient clinic approved that claim beginning 
August 1993.  

In his Substantive Appeal which was received in January 1997, 
the veteran modified his claim for retroactive payment of VA 
clothing allowance benefits to a claim for those benefits 
from August 1972, rather than 1947, stating that he had no 
knowledge of the existence of the clothing allowance benefit 
prior to 1994, and never received notice from the VA as to 
his potential entitlement to that benefit.  He essentially 
reiterated these contentions in sworn testimony at a hearing 
conducted by a Hearing Officer at the RO in March 1997.

In a statement of June 1997 to the RO, the veteran contended 
that the VA was aware that orthopedic appliances often 
hastened the wear and tear on clothing, and thus established 
a clothing allowance benefit.  Having entered his service-
connected left knee disability along with a prescription for 
an orthopedic brace therefor into his official records, he 
asserted that VA medical authorities thus had an obligation 
under the provisions of the clothing allowance regulation to 
advise him of the consequences of wearing a brace and to 
apply for a clothing allowance.

In a May 2000 written brief prepared in his case before the 
Court, the veteran's representative argued that the VA failed 
to inform the veteran of his right to apply for VA clothing 
allowance benefits when they became available by law in 1972.  
He contended that the veteran's February 1979 claim for an 
increased rating for his service-connected left knee 
disability contained an informal claim for VA clothing 
allowance benefits, and that evidence submitted in connection 
with that claim also reasonably raised a claim for a clothing 
allowance.  Noting that a medical report may provide 
sufficient foundation for a claim for VA benefits, the 
representative asserted that a logical corollary to the 
veteran's January 1963 VA examination medical history 
indicating that his knee brace caused skin problems was that 
the brace also caused his clothing to wear and tear.  He also 
contended that Dr. Bliss' May 1979 medical notation that the 
veteran wore a knee brace put the VA on notice that he wore 
such an appliance, and thus triggered a duty on the part of 
the VA to notify the veteran of his right to file a claim for 
a clothing allowance.  The veteran's representative submitted 
another copy of this May 2000 brief to the Board in January 
2002.

In written argument prepared in April 2001 in connection with 
his case before the Court, the veteran's representative 
reiterated his contentions that the veteran's February 1979 
claim for an increased rating for his service-connected left 
knee disability also constituted an informal claim for a VA 
clothing allowance benefits, as that issue was reasonably 
raised by the evidence.  He asserted that the RO failed in 
its duty to review the veteran's file in 1979, which file 
contained evidence that he was entitled to a clothing 
allowance at that time as a result of wearing a left knee 
brace.  

II.  Analysis

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. 
§ 1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outergarments.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date.  Subsequent annual payments for those meeting 
the eligibility requirements of paragraphs (a) of this 
section will become due on the anniversary date thereafter, 
both as to initial claims and recurring payments under 
previously-established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within 1 
year of the anniversary date (1 August) for which entitlement 
is initially established, otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within 1 year of such date.  The 1-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within 1 year from the 
date of notification to the veteran of such determination.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

The effective date of VA compensation or pension benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law, if the report 
relates to a disability which may establish entitlement.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.157(a) 
(2001).

Once a formal claim for VA compensation or pension has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA outpatient record, 
examination, report, or hospital report will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen, in which case the date of the VA outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b) (2001).  The latter provisions apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established, or when a claim specifying the benefit sought is 
received within 1 year from the date of such examination, 
treatment, or hospital admission.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.157(b)(1) (2001).  The date of receipt 
of evidence from a private physician will be accepted as the 
date of receipt of a claim for increased benefits or an 
informal claim to reopen, when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician and shows the reasonable probability of entitlement 
to benefits.  38 C.F.R. § 3.157(b)(2) (2001).

In this case, the veteran has requested payment of a VA 
clothing allowance prior to August 1993, which benefit was 
awarded from that time based on receipt of his original claim 
for that benefit in February 1994.  However, the Board finds 
no legal basis for entitlement to such payments earlier than 
August 1993 under the law, inasmuch as no claim for a VA 
clothing allowance was received by the VA prior to February 
1994.  The Court has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of legal merit under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In view of the uncontroverted fact 
that the veteran filed no claim for a VA clothing allowance 
prior to February 1994, the Board finds that he is not 
entitled to an effective date prior to August 1993 for 
payment of such benefit, and the appeal is denied.

The veteran, through his representative, has argued that his 
February 1979 claim for an increased rating for his service-
connected left knee disorder should be construed as an 
informal claim for a clothing allowance, and that evidence 
submitted in connection with that claim also reasonably 
raised a claim for a clothing allowance.  However, the Board 
finds that nothing in the veteran's February 1979 statement 
requesting an increased rating or in Dr. Bliss' May 1979 
medical statement may be reasonably construed as an informal 
claim for a clothing allowance, inasmuch as no language 
therein identified a clothing allowance as a benefit sought 
or otherwise indicated an intent to apply for that benefit.  
Moreover, there was no indication in either of those 
statements that a knee brace wore out or tore the veteran's 
clothing.  In this regard, the Board has also reviewed the 
complete evidence of record in the claims folder from the 
veteran's original January 1948 claim for service connection 
for a knee disability to February 1994, and finds that no 
statement therein by or on behalf of the veteran may be 
reasonably construed as a formal or informal claim for a 
clothing allowance prior to the formal claim for that benefit 
received by the RO in February 1994.  Specifically, no 
language in the veteran's September 1954 application for VA 
outpatient treatment, the veteran's representative's December 
1962 claim for an increased rating, or the veteran's July 
1991 claim for an increased rating and his supplemental 
statement of November 1991 identified a clothing allowance as 
a benefit sought, or otherwise indicated an intent to apply 
for such benefit.  (In this regard, the Board also notes that 
the law establishing VA clothing allowance benefits pursuant 
to the provisions of 38 U.S.C.A. § 1162 (then § 362) was 
enacted in 1972.)  In addition, none of those statements 
indicated that a knee brace wore out or tore the veteran's 
clothing.  

The veteran's representative has noted that medical reports 
may provide a sufficient foundation for a claim for VA 
benefits, arguing that a logical corollary to the veteran's 
January 1963 VA examination medical history indicating that 
his knee brace caused skin problems was that the brace also 
caused his clothing to wear and tear.  However, the Board 
finds this argument without merit in this case and no basis 
for the payment of clothing allowance benefits to this 
veteran prior to August 1993.  First, the VA regulatory 
provisions of 38 C.F.R. § 3.157 which provide that 
examination reports and physicians' statements may serve as 
informal claims for VA benefits specifically apply only to 
certain claims for VA compensation and pension, not VA 
clothing allowance benefits - claims  for which are governed 
by the provisions of 38 U.S.C.A. § 1162 and 38 C.F.R. 
§ 3.810, with the latter VA regulation providing specific 
provisions for the effective dates of awards and payments 
thereof.  Second, the Board also observes that no medical 
record contained in the claims folder prior to February 1994 
contains language indicating that the veteran's knee brace 
wore out or tore his clothing.  Third, the Board reiterates 
that the law establishing VA clothing allowance benefits 
pursuant to the provisions of 38 U.S.C.A. § 1162 (then § 362) 
was enacted in 1972.

The mere facts that the veteran wore a knee brace for his 
service-connected left knee disorder and that this was noted 
in several medical records contained in the claims folder 
prior to February 1994 may not reasonably be construed as 
triggering any duty on the part of the VA to notify the 
veteran of his right to file a claim for a clothing 
allowance, eligibility for which benefit is contingent upon 
medical evidence that establishes the additional fact that 
such brace wore out or tore his clothing.  The plain language 
of 38 C.F.R. § 3.810 providing for a clothing allowance 
specifically states that a veteran with a qualifying 
disability is entitled to such benefit only upon application 
therefor - language which is consistent with the requirements 
of 38 U.S.C.A. § 5101(a) and 38 C.F.R. § 3.151(a) that a 
specific claim in the form prescribed by the VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  The 
applicable law and regulations clearly make it the veteran's 
responsibility to initiate a claim for a VA clothing 
allowance if he seeks that benefit.

With respect to the veteran's contention that consideration 
should be given to the fact that he was not aware that he 
could have filed a claim for a clothing allowance prior to 
1994, the Board notes that the VA does have a duty to assist 
a claimant in developing facts pertinent to a claim, but it 
is the claimant who must bear the responsibility for coming 
forth with the submission of a claim for benefits under the 
laws administered by the VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  To the extent practicable, the VA does 
make every effort to identify and notify claimants of the 
potential entitlement to benefits - but in this case, the 
Board must note that no communication from the veteran 
contained in the claims folder prior to February 1994 put the 
VA on notice that his knee brace wore out or tore his 
clothing.  Contrary to the representative's contentions, no 
logical inference that the veteran's knee brace wore out or 
tore his clothing may be drawn from a mere complaint that 
such brace caused skin problems.  Moreover, the Board notes 
that this complaint was contained in a 1963 VA examination 
report - some 9 years prior to enactment in 1972 of the law 
establishing a clothing allowance as a VA benefit available 
to veterans.  In any event, the Court has held that the VA is 
under no legal obligation to personally notify every 
potential claimant of his possible entitlement to VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Although it is unfortunate that the veteran did not learn of 
his potential entitlement to a clothing allowance prior to 
1994, his claimed lack of awareness does not provide a legal 
basis for the award of retroactive payments for that benefit.  
See also VAOPGCPREC 17-95

Lastly, with respect to the VCAA, the Board finds that the 
VCAA is not applicable in this case, where it is the law that 
is dispositive of the claim, and the claim has been denied 
because of lack of legal merit under the law.  There is no 
dispute over the fact that the veteran first filed a formal 
claim for a VA clothing allowance in 1994, inasmuch as he has 
submitted sworn testimony that he was unaware of the 
existence of that benefit prior to that time, and the outcome 
of this case is thus controlled solely by the law.  See 
Sabonis.  The Court has held that the VCAA is not applicable 
in all cases.  Wensch v. Principi, No. 99-221 (U.S. Vet. 
App.  December 20, 2001).  It is not the factual evidence 
that is dispositive of the present appeal, but rather an 
interpretation and application of a statute which requires 
that the VA claims process be initiated by the submission of 
an application - the filing of a claim - for the benefit 
sought.  The Court has recognized that enactment of the VCAA 
does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  


ORDER

Retroactive payment of VA clothing allowance benefits 
pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

